Citation Nr: 0913114	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia.  The case was certified to the 
Board by the Roanoke, Virginia, RO.

In July 2008, the Board reopened the claim, but denied 
entitlement to service connection on the merits.  The 
appellant appealed, and in December 2008, the United States 
Court of Appeals for Veterans Claims granted a joint motion 
for remand.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the joint motion for remand finding that VA 
failed to fulfill its duty to assist, this case is REMANDED 
for the following action: 

1.  The RO should contact the Veteran and 
request that he provide any additional 
evidence not previously submitted which 
would tend to show that his schizophrenia 
began in-service, or was compensably 
disabling within one year following 
separation from active duty.

2.  The RO should then schedule the 
Veteran for a VA psychiatric examination 
to determine the etiology of his 
schizophrenia.  All indicated studies, 
tests and evaluations deemed necessary 
must be performed.  If schizophrenia is 
diagnosed, the examiner must opine 
whether it is at least likely as not that 
the disorder is related to the 
appellant's military service, to 
specifically include whether the disorder 
was compensably disabling by February 
1972.  Schizophrenia would be deemed 
compensably disabling if were manifested 
by occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  A complete rationale must be 
provided for any opinion offered.  
Further, the examiner must address the 
February 2009 opinion of Jonathan 
Mangold, Ph.D., and if the examiner 
disagrees with that opinion, provide 
reasons and bases for that disagreement.

4. The appellant is to be notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5. The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

